          Case 3:21-cv-00522-VC Document 21 Filed 03/11/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


 PEBBLE BEACH INVESTMENT GROUP,                  Case No. 21-cv-00522-VC
 LLC,
               Plaintiff,                        ORDER TERMINATING MOTION TO
                                                 DISMISS AND CONTINUING CASE
         v.                                      MANAGEMENT CONFERENCE
 SQUARE ONE STARTS, LLC,                         Re: Dkt. Nos. 17, 20
               Defendant.

       Based on the filing of the amended complaint, the pending motion to dismiss is

terminated, and the Initial Case Management Conference is continued to May 26, 2021 at 2 p.m.

A Case Management Statement is due by May 19.

       IT IS SO ORDERED.

Dated: March 11, 2021
                                           ______________________________________
                                           VINCE CHHABRIA
                                           United States District Judge
